              Case 2:16-cr-00147-MCE Document 104 Filed 07/28/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00147-MCE
12                                Plaintiff,             STIPULATION TO CONTINUE HEARING;
                                                         ORDER
13                          v.
                                                         DATE: July 23, 2020
14   TREVOR KINTARO LICHNOCK-GEMBE,                      TIME: 10:00 a.m.
                                                         COURT: Hon. Morrison C. England, Jr.
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.      This matter was last before the Honorable Kendall J. Newman of this Court on February

21 5, 2020 for an initial appearance concerning a Petition for Violation of Supervised Release filed on

22 January 31, 2020.

23          2.      At that hearing, the defendant waived a preliminary hearing and an admit/deny hearing

24 was set before this Court for February 20, 2020. This Court then sua sponte rescheduled that

25 admit/deny hearing for July 2, 2020 without objection from the government or defendant. The parties

26 later filed a stipulation continuing that rescheduled admit/deny hearing until July 23, 2020, in order to

27 give the probation officer time to consider preparing a superseding violation petition alleging additional

28 violation conduct.

      STIPULATION CONTINUING HEARING                     1
30
             Case 2:16-cr-00147-MCE Document 104 Filed 07/28/20 Page 2 of 2


 1          3.      The probation officer has informed the parties that she would like an additional two

 2 weeks to consider how to proceed in light of the defendant’s newly alleged violation conduct. In light of

 3 that representation, the parties now jointly request that the admit/deny hearing be continued in this

 4 matter until August 6, 2020.

 5          4.      Therefore, in accordance with the Court’s General Order No. 618, which authorizes the

 6 continuance of all criminal matters in this District, the parties now stipulate and agree to continue the

 7 currently scheduled admit/deny hearing until August 6, 2020.

 8          IT IS SO STIPULATED.

 9
     Dated: July 21, 2020                                    MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ AARON D. PENNEKAMP
12                                                           AARON D. PENNEKAMP
                                                             Assistant United States Attorney
13

14
     Dated: July 21, 2020                                    /s/ TAMARA L. SOLOMAN
15                                                           TAMARA L. SOLOMAN
16                                                           Counsel for Defendant
                                                             TREVOR KINTARO
17                                                           LICHNOCK-GEMBE

18

19
20                                                   ORDER

21          IT IS SO ORDERED.

22 Dated: July 28, 2020

23

24

25

26

27

28

      STIPULATION CONTINUING HEARING                     2
30
